DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is responsive to amendment filed on 05/16/2022.  Claims 15-22 are pending.  Claims 1-14 and 23-26 have been cancelled.  No claims have been added.  Claims 15 and 20-22 are currently amended.  Claims 15 and 20-22 are independent claims.

Objections – Withdrawn
The objection to the Specification is withdrawn as necessitated by amendment.
The Claim Objections of claims 15, 20, 21, and 22 is withdrawn as necessitated by amendment.

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.
Applicant argues:
Paragraph [0049] of Castelli discusses that the information system can be refreshed in a certain time period. Additionally, paragraphs [0055], [0069], and [0070] of Castelli discusses that the multiple situations/conditions can be tracked at the same time or within a specific area. Paragraphs [0087] and [0092] of Castelli only recite a label and a marker on a display. However, Castelli does not teach or suggest that the monitoring control device determines whether or not the status of a power supply line of the infrastructure facilities has been changed based on information input from the sensor, handles a plurality of status changes occurring within a predetermined time as changes relating to a single status change, and transmits status information to the image information providing device, the status information including the plurality of status changes relating to the single status change of the infrastructure facilities. 
Since Castelli does not teach that the monitoring control device handles a plurality of status changes occurring within a predetermined time as changes relating to a single status change, it cannot prevent the relevant status changes from being erroneously recognized as being due to other events or prevent the relevant status changes from being missed as discussed in paragraph [0072] of the published specification. 
Therefore, it is respectfully submitted that the art does not describe, suggest, or render obvious all of the features of Claim 15. Additionally, Applicant respectfully notes that the art does not describe, suggest, or render obvious the features of independent Claim 21, for reasons similar to those discussed above. 
Accordingly, Applicant respectfully submits that independent Claims 15 and 21, and all claims dependent therefrom, patentably distinguish over Joshi, Brownlow, and Castelli. 
With regard to Claim 20, Applicant respectfully submits that this claim patentably 
distinguishes over Joshi in view of Amaravadi, Brownlow, and Castelli for similar reasons as discussed above with regard to Claims 15 and 21. 
With regard to Claim 22, Applicant respectfully submits that this claim patentably distinguishes over Joshi in view of Cupitt, Brownlow, and Castelli for similar reasons as discussed above with regard to Claims 15 and 21. 

Examiner respectfully disagrees, noting that the combination of Joshi in view of Brownlow in further view of Castelli does teach the recited amended claim language.  While differences between the applied art and features described in the originally filed specification may be noted, the current claim language recites features without such particularity. It is noted that, during examination, a claim must be given its broadest reasonable interpretation consistent with the specification. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. M.P.E.P. 2173.01(I). It is respectfully submitted that each claim is to be interpreted based on the language of the claim itself, so long as that interpretation is consistent with the specification. Further, "though understanding of the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." M.P.E.P. 2111.01(II).
Examiner notes that Joshi and Castelli teach “the monitoring control device determines whether or not the status of a power supply line of the infrastructure facilities has been changed based on information input from the sensor”.  Joshi teaches that the controller determines status changes and provides for viewing the current state of the process, viewing alarms generated by field devices and controllers, etc. ([0002] [0003] [0005]) and Castelli further clarifies a monitoring control device determining the status of a power supply line based on sensor data ([0043] [0064] [0070]).
Castelli further suggests the handling of a plurality of status changes occurring within a predetermined time as changes relating to a single status change.  In paragraph [0092], Castelli states that “if a new violation is detected relative to the previous run, a halo is presented around the marker”.  The new violation and any violations from the previous run are a plurality of status changes, “relative to” indicates the status changes occurring in a predetermined time, and “a halo is presented around the marker” indicates that these plurality of status changes are relating to a single status change.  Also, in paragraph [0087], Castelli demonstrates a single status change [red marker] relating to a plurality of status changes [multiple violations/alarm].  Therefore, Castelli does teach the amended claim language “handles a plurality of status changes occurring within a predetermined time as changes relating to a single status change”.  
Joshi and Castelli both teach that the status information is transmitted to an image information providing device (see at least Joshi [0023] [0024], Castelli [0043] [0048]) and Castelli further teaching the status information including the plurality of status changes relating to the single status change of the infrastructure facilities (see at least Castelli [0072] [0087] [0092]).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that Castelli “cannot prevent the relevant status changes from being erroneously recognized as being due to other events or prevent the relevant status changes from being missed as discussed in paragraph [0072] of the published specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the references as a whole have been reasonably interpreted as teaching the recited claim language.
Applicant further argues on page 13 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above.  The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Examiner Note
Examiner has not interpreted limitations including monitoring control device, image information providing device, and client control device with the respective corresponding functions as detailed in the relevant claims as invoking 35 USC 112(f) because the term device, combined with a description of the function of the device, connotes sufficient structure to one of ordinary skill in the art.
If the examiner has not interpreted a claim limitation as invoking 35 U.S.C. 112(f) and an applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) applicant must either: (A) amend the claim to include the phrase "means" or "step"; or (B) rebut the presumption that 35 U.S.C. 112(f) does not apply by showing that the claim limitation is written as a function to be performed and does not recite sufficient structure, material, or acts to perform that function. See Watts, 232 F.3d at 881, 56 USPQ2d at 1839 (Fed. Cir. 2000) (Claim limitations were held not to invoke 35 U.S.C. 112, sixth paragraph, because the absence of the term "means" raised the presumption that the limitations were not in means-plus-function form and the applicant did not rebut that presumption.); see also Masco Corp. v. United States, 303 F.3d 1316, 1327, 64 USPQ2d 1182, 1189 (Fed. Cir. 2002) ("[W]here a method claim does not contain the term ‘step|[s] for,' a limitation of that claim cannot be construed as a step-plus-function limitation without a showing that the limitation contains no act.").

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2018/0052448 A1; hereafter “Joshi”) in view of Brownlow et al. (US 2013/0198641 A1; hereafter “Brownlow”) in further view of Castelli et al. (US 2009/0030557 A1; hereafter “Castelli”).

Regarding claim 15, Joshi teaches a monitoring system for monitoring infrastructure facilities, comprising: a monitoring control device that monitors infrastructure facilities and transmits statuses of the infrastructure facilities acquired based on information input from a sensor to an image information providing device; (Joshi [0002] [0003]: controllers receive signals indicative of process measurements made by sensors or field devices and/or other information pertaining to the field devices; Information [status] from the field devices [sensor] and the controller is usually made available over a data highway to one or more other hardware devices; [0022] [0028] [0029]: controller 11 [monitoring control device] may operate to implement a batch process or a continuous process using at least some of the field devices 15-22 and 40-46; Fig. 1A showing controller 11 in communication with server 150 [image information providing device] via the backbone 105)
the image information providing device that generates original image information that indicates an image of a whole area under control based on the infrastructure facility statuses received from the monitoring control device; (Joshi [0023] [0024]: UI device 112 may receive data (e.g., process related data such as process parameters, log data, sensor data, and/or any other data that may be captured and stored), from the server 150. In other embodiments, the Ul may be executed, in whole or in part, at the server 150, where the server 150 may transmit display data to the UI device)
a display device including a monitor; (Joshi [0042]: display)
an operation device including a touch panel; (Joshi [0042]: display) and 
a client control device, connected to the display device and the operation device, (Joshi [0021] [0038]: UI devices 112 which may be stationary (e.g., a traditional operator workstation) or mobile computing devices (e.g., a mobile device smart-phone); [0023]: the Ul device 112 may, in some embodiments, execute a user interface ("UI"), allowing the UI device 112 to accept input via an input interface and provide output at a display; [0039] [0041] [0043]: describing the display of the Ul device may include a touch screen [display device/operation device] which may present a display and receive touch gestures from a user; [0110])
that receives area designation information for designating a partial area of an entire image capable of being generated from the original image information from the operation device, (Joshi [0023]: The user may also affect control of the process by providing input at the UI device 112.; [0039]: the control unit 44 may obtain user input from the I/O circuit 92, such as user input from the operator (also referred to herein as a user) and translate the user input into a request to display a preview/full view of a process section that is not currently being displayed)
the area designation information being designated by an operation for the image that is displayed on the touch panel, (Joshi [0045] [0057]: user provides user input to a touch screen to display a section
of the process in a preview/full view mode)
transmits the area designation information that was received to the image information providing device, (Joshi [0024]: the Ul device communicates with the server; the Ul device 112 may pass any data related to received user input to the server 150 so that the server 150 may process the data related to user input and operate accordingly)
and displays the image based on information received from the image information providing device on the display device, wherein the image information providing device transmits image information for displaying the partial area of the entire image, which is determined based on the area designation information received from the client control device, to the client control device,2Application No. 16/499,082  (Joshi [0023] [0057]: The UI device 112 may receive UI data (which may include display data and process parameter data) via the backbone 105 from other nodes in the process control network 100, such as the controller 11, the wireless gateway 35, or the server 150. Based on the UI data received at the UI device 112, the UI device 112 provides output (i.e., visual representations or graphics) representing aspects of the process associated with the process control network 100, allowing the user to monitor the process; [0024]: the Ul device 112 may communicate with the server 150 or with another UI device, where the server 150 or other UI device may communicate with one or more other nodes (e.g., servers) on the process control network 100 and may determine the display data and/or process data to transmit to the UI device 112; [0039] [0070]: the server 150 may transmit a graphic representation of a portion of the process plant to the UI device 112 and in turn, the control unit 44 may cause the graphic representation of the portion of the process plant to be presented on the display 84)
the monitoring control device determines whether or not the status [of a power supply line] of the infrastructure facilities has been changed based on information input from the sensor, (Joshi [0002] [0003] [0005]: describing that the controller determines status changes and provides for viewing the current state of the process, viewing alarms generated by field devices and controllers, etc.)
…transmits status information to the image information providing device, (Joshi [0023] [0024]: UI device 112 may receive data (e.g., process related data such as process parameters, log data, sensor data, and/or any other data that may be captured and stored), from the server 150; the server 150 may transmit display data to the UI device; [0005] [0039] [0078])
	Joshi does state “structures and functionality presented as a single component may be implemented as separate components” [0110]. Joshi may not explicitly state thatReply to Office Action of February 16, 2022 the display device, the operation device, and the client control device are independent from each other.
Brownlow teaches the display device, the operation device, and the client control device are independent from each other, (Brownlow [0032]: computing device 170 may be any processor containing device [client control device]; the display screen 175 [display device] may be any type of screen (e.g., LCD, CRT, etc.) [monitor] and may be integrated into the computing device or be a separate component; Additionally or alternatively, the user may use a Separate device [operation device] such as a mouse, an integrated scroll ball, touch pad, and the like to interact with the displayed webpage)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the display device, the operation device, and the client control device are independent from each other as taught by Brownlow for the benefit of monitoring, visualizing, and interacting with facility infrastructure data of Joshi, with a reasonable expectation of success, for portability, ergonomic, and collaborative purposes. Additionally, Joshi teaches “structures and functionality presented as a single component may be implemented as separate components” [0110]. In addition, both references (Joshi and Brownlow) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, interacting with displayed content. This close relation between the references highly suggests a reasonable expectation of success.
Joshi does teach distributed process control systems [0002] [0012] and batch or continuous process [0022]. However, Joshi in view of Brownlow may not explicitly teach every aspect of the infrastructure facilities are power generation facilities, or power distribution and transmission facilities, and [the monitoring control device determines whether or not the status] of a power supply line [of the infrastructure facilities has been changed based on information input from the sensor], handles a plurality of status changes occurring within a predetermined time as changes relating to a single status change, and [transmits status information to the image information providing device,] the status information including the plurality of status changes relating to the single status change of the infrastructure facilities.  
Castelli teaches the infrastructure facilities are power generation facilities, or power distribution and transmission facilities, (Castelli [0038] [0042]: the present invention can be used by utility companies that have a system including but not limited to power systems, power systems manage to bring energy to an end user and includes generation, transmission and distribution system) and 
[the monitoring control device determines whether or not the status of] a power supply line of the infrastructure facilities has been changed based on information input from the sensor,  (Castelli [0043] [0064] [0070]: logic resources coupled to the power system that provide a real time notice of conditions which effect energy management of the utility company; vital information can be one or more of, the state of the line, energization status of the lines, MegaWatt flows, MegaVar flows of the line; provide power flow information of the power system) 
handles a plurality of status changes occurring within a predetermined time as changes relating to a single status change, and transmits status information to the image information providing device, the status information including the plurality of status changes relating to the single status change of the infrastructure facilities.  (Castelli [0049]: the information system can be refreshed in a time period of from 1 second to 15 minutes, depending on the information and the situation; [0055] [0069] [0070] [0072]: describing handling multiple instances [status changes] occurring as a single event; [0087] [0043] [0048]: “Red marker, with no label and white background, representing multiple violations with different violation types and at least one alarm”…NOTE: multiple violations are being handled as relating to a single status change [red marker]; [0092]: If a new violation is detected relative to the previous run [plurality of status changes occurring within a predetermined time], a halo is presented around the marker…NOTE: the status information including the plurality of status changes relating to the single status change would have to be transmitted because the status information [halo] is being presented)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the infrastructure facilities to be power generation facilities, or power distribution and transmission facilities and handles a plurality of status changes occurred within a predetermined time as changes relating to a single status change as taught by Castelli for the benefit of monitoring, visualizing, and interacting with facility infrastructure data of Joshi in view of Brownlow, with a reasonable expectation of success, because Castelli teaches that this will “enhance situational awareness for a control center of a utility company for improved energy management, to drill down on potential conditions that effect the distribution of power, and mitigates these potential conditions before catastrophic failures occur, provide a real time application of advanced graphics to display the current status of a power system of one or more utility companies” [0038]. In addition, references (Joshi in view of Brownlow and Castelli) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, interacting with displayed content. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 17, Joshi in view of Brownlow in further view of Castelli teaches wherein the client control device receives operation information of a scroll operation from the operation device, (Joshi [0069] [0070] FIG. 4 illustrates an example screen display 400 in a full view mode depicting a process section 402 and user controls 404-410 which, when selected, may cause the UI device 112 to present an adjacent process section corresponding to an adjacent portion of the process plant 10 in a full view mode or a preview mode)
transmits the area designation information based on the received operation information to the image information providing device, (Joshi [0024]: the UI device 112 may pass any data related to received
user input to the server 150 so that the server 150 may process the data related to user input and
operate accordingly) and 
the image information providing device transmits to the client control device the image information for displaying the whole area or the partial area of the original image information based on the received operation information from the client control device.  (Joshi [0024]: where the server 150 or other UI device may communicate with one or more other nodes (e.g., servers) on the process control network 100 and may determine the display data and/or process data to transmit to the Ul device 112; [0069] [0076]: displaying an adjacent portion of the process plant 10 in a full view mode or a preview mode) [The motivation of claim 15 is applicable to claim 17 and thereby  incorporated]

Regarding Claim 21, Joshi teaches a monitoring system for monitoring infrastructure facilities, comprising: a monitoring control device that monitors infrastructure facilities and transmits statuses of the infrastructure facilities acquired based on information input from a sensor to an image information providing device; (Joshi [0002] [0003]: controllers receive signals indicative of process measurements made by sensors or field devices and/or other information pertaining to the field devices; Information [status] from the field devices [sensor] and the controller is usually made available over a data highway to one or more other hardware devices; [0022] [0028] [0029]: controller 11 [monitoring control device] may operate to implement a batch process or a continuous process using at least some of the field devices 15-22 and 40-46; Fig. 1A showing controller 11 in communication with server 150 [image information providing device] via the backbone 105)
the image information providing device that generates original image information indicates an image of a whole area under control based on the infrastructure facility statuses received from the monitoring control device; (Joshi [0023] [0024]: UI device 112 may receive data (e.g., process related data such as process parameters, log data, sensor data, and/or any other data that may be captured and stored), from the server 150. In other embodiments, the UI may be executed, in whole or in part, at the server 150, where the server 150 may transmit display data to the UI device)
a display device including a monitor; (Joshi [0042]: display)
an operation device; (Joshi [0042]: touch screen) and 
a client control device, connected to the display device and the operation device, (Joshi [0021] [0038]: UI devices 112 which may be stationary (e.g., a traditional operator workstation) or mobile computing devices (e.g., a mobile device smart-phone); [0023]: the Ul device 112 may, in some embodiments, execute a user interface ("UI"), allowing the UI device 112 to accept input via an input interface and provide output at a display; [0039] [0041] [0043]: describing the display of the Ul device may include a touch screen [display device/operation device] which may present a display and receive touch gestures from a user)
that receives area designation information for designating a partial area of an entire image capable of being generated from the original image information from the operation device, (Joshi [0023]: The user may also affect control of the process by providing input at the Ul device 112.; [0039]: the control unit 44 may obtain user input from the I/O circuit 92, such as user input from the operator (also referred to herein as a user) and translate the user input into a request to display a preview/full view of a process section that is not currently being displayed)
transmits the area designation information that was received to the image information providing device, 6Application No. 16/499,082 (Joshi [0024]: the Ul device communicates with the server; the Ul device 112 may pass any data related to received user input to the server 150 so that the server 150 may process the data related to user input and operate accordingly)Reply to Office Action of February 16, 2022 and displays the image based on information received from the image information providing device on the display device, (Joshi [0023] [0057]: The UI device 112 may receive UI data (which may include display data and process parameter data) via the backbone 105 from other nodes in the process control network 100, such as the controller 11, the wireless gateway 35, or the server 150. Based on the UI data received at the UI device 112, the UI device 112 provides output (i.e., visual representations or graphics) representing aspects of the process associated with the process control network 100, allowing the user to monitor the process; [0024]: the Ul device 112 may communicate with the server 150 or with another UI device, where the server 150 or other UI device may communicate with one or more other nodes (e.g., servers) on the process control network 100 and may determine the display data and/or process data to transmit to the UI device 112; [0039] [0070]: the server 150 may transmit a graphic representation of a portion of the process plant to the UI device 112 and in turn, the control unit 44 may cause the graphic representation of the portion of the process plant to be presented on the display 84) wherein the client control device receives operation information of a scroll operation from the operation device, (Joshi [0069] [0070] FIG. 4 illustrates an example screen display 400 in a full view mode depicting a process section 402 and user controls 404-410 which, when selected, may cause the Ul device 112 to present an adjacent process section corresponding to an adjacent portion of the process plant 10 in a full view mode or a preview mode)
transmits the area designation information based on the received operation information to the image information providing device, (Joshi [0024]: the UI device 112 may pass any data related to received user input to the server 150 so that the server 150 may process the data related to user input and operate accordingly)
the image information providing device transmits to the client control device the image information for displaying the entire area or the partial area of the original image information based on the received operation information from the client control device, (Joshi [0024]: where the server 150 or other UI device may communicate with one or more other nodes (e.g., servers) on the process control network 100 and may determine the display data and/or process data to transmit to the UI device 112;  [0069] [0076]: displaying an adjacent portion of the process plant 10 in a full view mode or a preview)
the monitoring control device determines whether or not the status [of a power supply line] of the infrastructure facilities has been changed based on information input from the sensor, (Joshi [0002] [0003] [0005]: describing that the controller determines status changes and provides for viewing the current state of the process, viewing alarms generated by field devices and controllers, etc.)
… transmits status information to the image information providing device, (Joshi [0023] [0024]: UI device 112 may receive data (e.g., process related data such as process parameters, log data, sensor data, and/or any other data that may be captured and stored), from the server 150; the server 150 may transmit display data to the UI device; [0005] [0039] [0078])
	Joshi does state “structures and functionality presented as a single component may be implemented as separate components” [0110]. Joshi may not explicitly state that the display device, the operation device, and the client control device are independent from each other. 
Brownlow teaches the display device, the operation device, and the client control device are independent from each other, (Brownlow [0032]: computing device 170 may be any processor containing device [client control device]; the display screen 175 [display device] may be any type of screen (e.g., LCD, CRT, etc.) [monitor] and may be integrated into the computing device or be a separate component; Additionally or alternatively, the user may use a Separate device [operation device] such as a mouse, an integrated scroll ball, touch pad, and the like to interact with the displayed webpage)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s subject matter for the display device, the operation device, and the client control device are independent from each other as taught by Brownlow for the benefit of monitoring, visualizing, and interacting with facility infrastructure data of Joshi, with a reasonable expectation of success, for portability, ergonomic, and collaborative purposes. Additionally, Joshi teaches “structures and functionality presented as a single component may be implemented as separate components” [0110]. In addition, both references (Joshi and Brownlow) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, interacting with displayed content. This close relation between the references highly suggests a reasonable expectation of success.
Joshi does teach distributed process control systems [0002] [0012] and batch or continuous process [0022]. However, Joshin in view of Brownlow may not explicitly teach every aspect of the infrastructure facilities are power generation facilities, or power distribution and transmission facilities, and [the monitoring control device determines whether or not the status] of a power supply line [of the infrastructure facilities has been changed based on information input from the sensor], handles a plurality of status changes occurring within a predetermined time as changes relating to a single status change, and [transmits status information to the image information providing device,] the status information including the plurality of status changes relating to the single status change of the infrastructure facilities.  
Castelli teaches the infrastructure facilities are power generation facilities, or power distribution and transmission facilities, (Castelli [0038] [0042]: the present invention can be used by utility companies that have a system including but not limited to power systems, power systems manage to bring energy to an end user and includes generation, transmission and distribution system) and 
[the monitoring control device determines whether or not the status] of a power supply line of the infrastructure facilities has been changed based on information input from the sensor, (Castelli [0043] [0064] [0070]: logic resources coupled to the power system that provide a real time notice of conditions which effect energy management of the utility company; vital information can be one or more of, the state of the line, energization status of the lines, MegaWatt flows, MegaVar flows of the line; provide power flow information of the power system) 
handles a plurality of status changes occurring within a predetermined time as changes relating to a single status change, and [transmits status information to the image information providing device,] the status information including the plurality of status changes relating to the single status change of the infrastructure facilities.  (Castelli [0049]: the information system can be refreshed in a time period of from 1 second to 15 minutes, depending on the information and the situation; [0055] [0069] [0070] [0072]: describing handling multiple instances [status changes] occurring as a single event; [0087]: “Red marker, with no label and white background, representing multiple violations with different violation types and at least one alarm”…NOTE: multiple violations are being handled as relating to a single status change [red marker]; [0092]: If a new violation is detected relative to the previous run [plurality of status changes occurring within a predetermined time], a halo is presented around the marker…NOTE: the status information including the plurality of status changes relating to the single status change would have to be transmitted because the status information [halo] is being presented)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the infrastructure facilities to be power generation facilities, or power distribution and transmission facilities and handles a plurality of status changes occurred within a predetermined time as changes relating to a single status change as taught by Castelli for the benefit of monitoring, visualizing, and interacting with facility infrastructure data of Joshi in view of Brownlow, with a reasonable expectation of success, because Castelli teaches that this will “enhance situational awareness for a control center of a utility company for improved energy management, to drill down on potential conditions that effect the distribution of power, and mitigates these potential conditions before catastrophic failures occur, provide a real time application of advanced graphics to display the current status of a power system of one or more utility companies” [0038]. In addition, references (Joshi in view of Brownlow and Castelli) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, interacting with displayed content. This close relation between the references highly suggests a reasonable expectation of success.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Brownlow in further view of Castelli in further view of Amaravadi (US 2016/0187310 A1; hereafter “Amaravadi”).

Regarding Claim 16, Joshi in view of Brownlow in further view of Castelli teaches wherein the client control device transmits the area designation information that is received from the operation device to the image information providing device, (Joshi [0024] [0065]: the UI device 112 may pass any data related to received user input to the server 150 so that the server 150 may process the data related to user input and operate accordingly)
Joshi further teaches that once "the screen display 260 is presented on the UI device 112, the operator may continue to slide or click and drag to adjust the size the amount of screen space for each of the process sections 202, 262. For example, as the operator slides or clicks and drags to the left, the portion of the previewed process section 262 may increase while the portion of the viewed process section 202 may decrease" [0049] [0050], However, Joshi in view of Brownlow in further view of Castelli may not explicitly teach every aspect of the image information providing device transmits the image information for displaying an image based on the original image information to the client control device when an area determined based on the area designation information is within a predetermined range, and transmits the image information for displaying an image generated from a macro-perspective to the client control device when the area determined based on the area designation information departs from the predetermined range, the image generated from the macro-perspective being an image in which a smaller number of elements are displayed in a unit area than in the image based on the original image information.  
Amaravadi teaches the image information providing device transmits the image information for displaying an image based on the original image information to the client control device when an area determined based on the area designation information is within a predetermined range, (Amaravadi [0037]: display of the gas detection system that depicts a map of the area with the plurality of portable gas detectors displayed on the map via a respective gas detector icon, a programmed processor of the gas detection system that displays a status of each of the plurality of gas detectors on the map via a color indicator, a programmed processor of the gas detection system that identifies a number of gas detectors of the plurality of portable gas detectors within a predetermined portion of the area depicted on the display) and 
transmits the image information for displaying an image generated from a macro-perspective to the client control device when the area determined based on the area designation information departs from the predetermined range, (Amaravadi [0026] [0036]: when a number of gas detectors of the plurality of portable gas detectors within a predetermined portion of the area depicted on the display exceeds a threshold value and a programmed processor of the gas detection system that replaces the icons of the identified gas detectors within the portion with a group icon)
the image generated from the macro-perspective being an image in which a smaller number of elements are displayed in a unit area than in the image based on the original image information. (Amaravadi [0026] [0036]: the respective gas detector icons are clustered as a group icon)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to transmit image information for displaying an image generated from a macro-perspective as taught by Amaravadi for the benefit of monitoring, visualizing, and interacting with facility infrastructure data of Joshi in view of Brownlow in further view of Castelli, with a reasonable expectation of success, in order to allow less data needed to be transmitted to a front-end system, or user device, yielding time-saving results in transmitting, processing, and rendering the data efficiently. In addition, both references (Joshi in view of Brownlow in further view of Castelli and Amaravadi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, monitoring status data. This close relation between the references highly suggests a reasonable expectation of success.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Brownlow in further view of Castelli in further view of Cupitt et al. (US 2014/0240356 A1; hereafter “Cupitt”).

Regarding Claim 18, Joshi in view of Brownlow in further view of Castelli teaches when the image information providing device receives designation information, the designation information indicating that display of one area of the plurality of areas is fixed, the image information providing device transmits the image information for displaying the one area (Joshi [0040] [0052]: the control unit 44 may determine whether the process parameter is locked. If the process parameter is locked, the control unit 44 may not adjust the process parameter and may present a message indicating that the process parameter is locked and cannot be adjusted on the display 84 of UI device 112; Castelli [0055] [0056]) and information for displaying a shortcut icon to the client control device, the shortcut icon being for displaying another area of the plurality of areas.  (Brownlow [Abstract] [0020] [0021] [0080] [0082]: superimpose on the displayed portion of the webpage links that represent other portions of the webpage that are currently not displayed but are relevant to the currently displayed portion. Selecting a link causes the computing device to display the corresponding portion)
Joshi in view of Brownlow in further view of Castelli may not explicitly teach every aspect of wherein when the monitoring control device has detected that there are a plurality of areas in which a status change has occurred based on the infrastructure facility statuses received from the monitoring control device and [when the image information providing device receives designation information, the designation information indicating that display of one area of the plurality of areas is fixed, the image information providing device transmits the image information for displaying the one area and] information for displaying a shortcut icon to the client control device, the shortcut icon being for displaying another area of the plurality of areas.  
Cupitt teaches wherein when the monitoring control device has detected that there are a plurality of areas in which a status change has occurred based on the infrastructure facility statuses received from the monitoring control device (Cupitt [0020] [0039] [0040]: fault conditions identified by alarm icons that occur outside of the boundary 224 of the viewport region 220 (such as outside the viewable area 225 and correspondingly outside the current view region 230) are visible in the thumbnail region 210; [0041] Fig. 2B showing clickable hyperlink region 260 (shown in FIG. 2B) within the graphical display 200 showing status change information) and 
[when the image information providing device receives designation information, the designation information indicating that display of one area of the plurality of areas is fixed, the image information providing device transmits the image information for displaying the one area and] information for displaying a shortcut icon to the client control device, the shortcut icon being for displaying another area of the plurality of areas.  (Cupitt [0041]: clickable hyperlink region 260 (shown in FIG. 2B) within the graphical display 200 may call up a predefined region or viewport within another pan and zoom display)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to detect status changes and transmit image information for displaying a shortcut icon as taught by Cupitt for the benefit of monitoring, visualizing, and interacting with facility infrastructure data of Joshi in view of Brownlow in further view of Castelli, with a reasonable expectation of success, in order to alert or otherwise notify a user that the one or more events have occurred without diverting a focus of the user from a current task, window, or other view of a desktop environment, thus, further improving situational awareness. In addition, both references (Joshi in view of Brownlow in further view of Castelli and Cupitt) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, monitoring status data. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 19, Joshi in view of Brownlow in further view of Castelli in further view of Cupitt teaches wherein when operation information indicating that a tapping operation has been performed on the shortcut icon is received from the operation device, (Cupitt [0041]: a user activates the hyperlink region 260 via tapping/clicking/gesture) the client control device transmits designation information for designating transmission of information for displaying areas including some or all of the plurality of areas in which the status change has occurred to the image information providing device.  (Cupitt [0041]: user selecting the hyperlink region calls up a predefined region or viewport within another pan and zoom display, which allows nesting of pan and zoom displays to effectively extend zoom range; Fig. 2B showing hyperlink region with information regarding a status change that has occurred) [The motivation of claim 18 is applicable to claim 19 and thereby incorporated]

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Amaravadi in further view of Brownlow in further view of Castelli.

Regarding Claim 20, Joshi teaches a monitoring system for monitoring infrastructure facilities, comprising: a monitoring control device that monitors infrastructure facilities and transmits statuses of the infrastructure facilities acquired based on information input from a sensor to an image information providing device;  (Joshi [0002] [0003]: controllers receive signals indicative of process measurements made by sensors or field devices and/or other information pertaining to the field devices; Information [status] from the field devices [sensor] and the controller is usually made available over a data highway to one or more other hardware devices; [0022] [0028] [0029]: controller 11 [monitoring control device] may operate to implement a batch process or a continuous process using at least some of the field devices 15-22 and 40-46; Fig. 1A showing controller 11 in communication with server 150 [image information providing device] via the backbone 105)
the image information providing device that generates original image information indicates an image of a whole area under control based on the infrastructure facility statuses received from the monitoring control device; (Joshi [0023] [0024]: Ul device 112 may receive data (e.g., process related data such as process parameters, log data, sensor data, and/or any other data that may be captured and stored), from the server 150. In other embodiments, the UI may be executed, in whole or in part, at the server 150, where the server 150 may transmit display data to the UI device)
a display device including a monitor; (Joshi [0042]: display)
an operation device; (Joshi [0042]: touch screen) and 
a client control device, connected to the display device and the operation device, (Joshi [0021] [0038]: UI devices 112 which may be stationary (e.g., a traditional operator workstation) or mobile computing devices (e.g., a mobile device smart-phone); [0023]: the Ul device 112 may, in some embodiments, execute a user interface ("UI"), allowing the UI device 112 to accept input via an input interface and provide output at a display; [0039] [0041] [0043]: describing the display of the Ul device may include a touch screen [display device/operation device] which may present a display and receive touch gestures from a user) 
that receives area designation information for designating a partial area of an entire image capable of being generated from the original image information from the operation device, (Joshi [0023]: The user may also affect control of the process by providing input at the UI device 112; [0039] [0045] [0057]:  the control unit 44 may obtain user input from the I/O circuit 92, such as user input from the operator (also referred to herein as a user) and translate the user input into a request to display a preview/full view of a process section that is not currently being displayed)
transmits the area designation information that was received to the image information providing device, (Joshi [0024]: the UI device communicates with the server; the Ul device 112 may pass any data related to received user input to the server 150 so that the server 150 may process the data related to user input and operate accordingly) and displays an image based on information received from the image information providing device on the display device,  (Joshi [0023] [0057]: The UI device 112 may receive UI data (which may include display data and process parameter data) via the backbone 105 from other nodes in the process control network 100, such as the controller 11, the wireless gateway 35, or the server 150. Based on the UI data received at the UI device 112, the UI device 112 provides output (i.e., visual representations or graphics) representing aspects of the process associated with the process control network 100, allowing the user to monitor the process; [0024]: the UI device 112 may communicate with the server 150 or with another UI device, where the server 150 or other UI device may communicate with one or more other nodes (e.g., servers) on the process control network 100 and may determine the display data and/or process data to transmit to the UI device 112; [0039] [0070]: the server 150 may transmit a graphic representation of a portion of the process plant to the UI device 112 and in turn, the control unit 44 may cause the graphic representation of the portion of the process plant to be presented on the display 84) 
the monitoring control device determines whether or not the status [of a power supply line] of the infrastructure facilities has been changed based on information input from the sensor, (Joshi [0002] [0003] [0005]: describing that the controller determines status changes and provides for viewing the current state of the process, viewing alarms generated by field devices and controllers, etc.) 
…transmits status information to the image information providing device, (Joshi [0023] [0024]: UI device 112 may receive data (e.g., process related data such as process parameters, log data, sensor data, and/or any other data that may be captured and stored), from the server 150; the server 150 may transmit display data to the UI device; [0005] [0039] [0078])
Joshi further teaches that once "the screen display 260 is presented on the UI device 112, the operator may continue to slide or click and drag to adjust the size the amount of screen space for each of the process sections 202, 262. For example, as the operator slides or clicks and drags to the left, the portion of the previewed process section 262 may increase while the portion of the viewed process section 202 may decrease" [0049] [0050], However, Joshi may not explicitly teach every aspect of wherein the image information providing device transmits image information for displaying an image based on the original image information to the client control device when an area determined based on the area designation information is within a predetermined range, and transmits the image information for displaying an image generated from a macro-perspective to the client control device when the area determined based on the area designation information departs from the predetermined range, the image generated from the macro-perspective being an image in which a smaller number of elements are displayed in a unit area than in the image based on the original image information, 
Amaravadi teaches wherein the image information providing device transmits image information for displaying an image based on the original image information to the client control device when an area determined based on the area designation information is within a predetermined range, (Amaravadi [0037]: display of the gas detection system that depicts a map of the area with the plurality of portable gas detectors displayed on the map via a respective gas detector icon, a programmed processor of the gas detection system that displays a status of each of the plurality of gas detectors on the map via a color indicator, a programmed processor of the gas detection system that identifies a number of gas detectors of the plurality of portable gas detectors within a predetermined portion of the area depicted on the display) and transmits the image information for displaying an image generated from a macro-perspective to the client control device when the area determined based on the area designation information departs from the predetermined range, (Amaravadi [0026] [0036]: when a number of gas detectors of the plurality of portable gas detectors within a predetermined portion of the area depicted on the display exceeds a threshold value and a programmed processor of the gas detection system that replaces the icons of the identified gas detectors within the portion with a group icon)
the image generated from the macro-perspective being an image in which a smaller number of elements are displayed in a unit area than in the image based on the original image information, (Amaravadi [0026] [0036]: the respective gas detector icons are clustered as a group icon)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to transmit image information for displaying an image generated from a macro-perspective as taught by Amaravadi for the benefit of monitoring, visualizing, and interacting with facility infrastructure data of Joshi, with a reasonable expectation of success, in order to allow less data needed to be transmitted to a front-end system, or user device, yielding time-saving results in transmitting, processing, and rendering the data efficiently. In addition, both references (Joshi and Amaravadi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, monitoring status data. This close relation between the references highly suggests a reasonable expectation of success.
Joshi does state “structures and functionality presented as a single component may be implemented as separate components” [0110]. However, Joshi in view of Amaravadi may not explicitly stateReply to Office Action of February 16, 2022 the display device, the operation device, and the client control device are independent from each other.
Brownlow teachesReply to Office Action of February 16, 2022 the display device, the operation device, and the client control device are independent from each other, (Brownlow [0032]: computing device 170 may be any processor containing device [client control device]; the display screen 175 [display device] may be any type of screen (e.g., LCD, CRT, etc.) [monitor] and may be integrated into the computing device or be a separate component; Additionally or alternatively, the user may use a Separate device [operation device] such as a mouse, an integrated scroll ball, touch pad, and the like to interact with the displayed webpage)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the display device, the operation device, and the client control device are independent from each other as taught by Brownlow for the benefit of monitoring, visualizing, and interacting with facility infrastructure data of Joshi in view of Amaravadi, with a reasonable expectation of success, for portability, ergonomic, and collaborative purposes. Additionally, Joshi teaches “structures and functionality presented as a single component may be implemented as separate components” [0110]. In addition, both references (Joshi in view of Amaravadi and Brownlow) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, interacting with displayed content. This close relation between the references highly suggests a reasonable expectation of success.
Joshi does teach distributed process control systems [0002] [0012] and batch or continuous process [0022]. However, Joshi in view of Amaravadi in further view of Brownlow may not explicitly teach every aspect of the infrastructure facilities are power generation facilities, or power distribution and transmission facilities, and [the monitoring control device determines whether or not the status] of a power supply line [of the infrastructure facilities has been changed based on information input from the sensor], handles a plurality of status changes occurring within a predetermined time as changes relating to a single status change, and [transmits status information to the image information providing device], the status information including the plurality of status changes relating to the single status change of the infrastructure facilities.  
Castelli teaches the infrastructure facilities are power generation facilities, or power distribution and transmission facilities, (Castelli [0038] [0042]: the present invention can be used by utility companies that have a system including but not limited to power systems, power systems manage to bring energy to an end user and includes generation, transmission and distribution system) and 
[the monitoring control device determines whether or not the status] of a power supply line of the infrastructure facilities has been changed based on information input from the sensor, (Castelli [0043] [0064] [0070]: logic resources coupled to the power system that provide a real time notice of conditions which effect energy management of the utility company; vital information can be one or more of, the state of the line, energization status of the lines, MegaWatt flows, MegaVar flows of the line; provide power flow information of the power system) 
handles a plurality of status changes occurring within a predetermined time as changes relating to a single status change, and [transmits status information to the image information providing device], the status information including the plurality of status changes relating to the single status change of the infrastructure facilities.  (Castelli [0049]: the information system can be refreshed in a time period of from 1 second to 15 minutes, depending on the information and the situation; [0055] [0069] [0070] [0072]: describing handling multiple instances [status changes] occurring as a single event; [0087]: “Red marker, with no label and white background, representing multiple violations with different violation types and at least one alarm”…NOTE: multiple violations are being handled as relating to a single status change [red marker]; [0092]: If a new violation is detected relative to the previous run [plurality of status changes occurring within a predetermined time], a halo is presented around the marker…NOTE: the status information including the plurality of status changes relating to the single status change would have to be transmitted because the status information [halo] is being presented)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the infrastructure facilities to be power generation facilities, or power distribution and transmission facilities and handles a plurality of status changes occurred within a predetermined time as changes relating to a single status change as taught by Castelli for the benefit of monitoring, visualizing, and interacting with facility infrastructure data of Joshi in view of Amaravadi in further view of Brownlow, with a reasonable expectation of success, because Castelli teaches that this will “enhance situational awareness for a control center of a utility company for improved energy management, to drill down on potential conditions that effect the distribution of power, and mitigates these potential conditions before catastrophic failures occur, provide a real time application of advanced graphics to display the current status of a power system of one or more utility companies” [0038]. In addition, references (Joshi in view of Amaravadi in further view of Brownlow and Castelli) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, interacting with displayed content. This close relation between the references highly suggests a reasonable expectation of success.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Cupitt in further view of Brownlow in further view of Castelli.

Regarding Claim 22, Joshi teaches a monitoring system for monitoring infrastructure facilities, comprising: a monitoring control device that monitors infrastructure facilities and transmits statuses of the infrastructure facilities acquired based on information input from a sensor to an image information providing device; (Joshi [0002] [0003]: controllers receive signals indicative of process measurements made by sensors or field devices and/or other information pertaining to the field devices; Information [status] from the field devices [sensor] and the controller is usually made available over a data highway to one or more other hardware devices; [0022] [0028] [0029]: controller 11 [monitoring control device] may operate to implement a batch process or a continuous process using at least some of the field devices 15-22 and 40-46; Fig. 1A showing controller 11 in communication with server 150 [image information providing device] via the backbone 105) 
the image information providing device that generates original image information indicates an image of a whole area under control based on the infrastructure facility statuses received from the monitoring control device; (Joshi [0023] [0024]: UI device 112 may receive data (e.g., process related data such as process parameters, log data, sensor data, and/or any other data that may be captured and stored), from the server 150. In other embodiments, the UI may be executed, in whole or in part, at the server 150, where the server 150 may transmit display data to the UI device) 
a display device including a monitor; (Joshi [0042]: display) 
an operation device; (Joshi [0042]: touch screen) and 
a client control device, that is connected to the display device and the operation device, (Joshi [0021] [0038]: UI devices 112 which may be stationary (e.g., a traditional operator workstation) or mobile computing devices (e.g., a mobile device smart-phone); [0023]: the UI device 112 may, in some embodiments, execute a user interface ("UI"), allowing the UI device 112 to accept input via an input interface and provide output at a display; [0039] [0041] [0043]: describing the display of the UI device may include a touch screen [display device/operation device]which may present a display and receive touch gestures from a user)
that receives area designation information for designating a partial area of an entire image capable of being generated from the original image information from the operation device, (Joshi [0023]:
The user may also affect control of the process by providing input at the UI device 112; [0039] [0045] [0057]: the control unit 44 may obtain user input from the I/O circuit 92, such as user input from the operator (also referred to herein as a user) and translate the user input into a request to display a preview/full view of a process section that is not currently being displayed)
transmits the area designation information that was received to the image information providing device, (Joshi [0024]: the Ul device communicates with the server; the UI device 112 may pass any data related to received user input to the server 150 so that the server 150 may process the data related to user input and operate accordingly) and 
displays the image based on information received from the image information providing device on the display device, (Joshi [0023] [0057]: The UI device 112 may receive UI data (which may include display data and process parameter data) via the backbone 105 from other nodes in the process control network 100, such as the controller 11, the wireless gateway 35, or the server 150. Based on the UI data received at the UI device 112, the UI device 112 provides output (i.e., visual representations or graphics) representing aspects of the process associated with the process control network 100, allowing the user to monitor the process; [0024]: the Ul device 112 may communicate with the server 150 or with another UI device, where the server 150 or other UI device may communicate with one or more other nodes (e.g., servers) on the process control network 100 and may determine the display data and/or process data to transmit to the UI device 112; [0039] [0070]: the server 150 may transmit a graphic representation of a portion of the process plant to the UI device 112 and in turn, the control unit 44 may cause the graphic representation of the portion of the process plant to be presented on the display 84)
...when the image information providing device receives designation information, the designation information indicating that display of one area of the plurality of areas is fixed, the image information providing device transmits the image information for displaying the one area... (Joshi [0040] [0052]: the control unit 44 may determine whether the process parameter is locked. If the process parameter is locked, the control unit 44 may not adjust the process parameter and may present a message indicating that the process parameter is locked and cannot be adjusted on the display 84 of Ul device 112)
the monitoring control device determines whether or not a status [of a power supply line] of the infrastructure facilities has been changed, (Joshi [0002] [0003] [0005]: describing that the controller determines status changes and provides for viewing the current state of the process, viewing alarms generated by field devices and controllers, etc.)
… transmits status information to the image information providing device, (Joshi [0023] [0024]: UI device 112 may receive data (e.g., process related data such as process parameters, log data, sensor data, and/or any other data that may be captured and stored), from the server 150; the server 150 may transmit display data to the UI device; [0005] [0039] [0078])
However, Joshi may not explicitly teach every aspect of wherein when the monitoring control device has detected that there are a plurality of areas in which a status change has occurred based on the infrastructure facility statuses received from the monitoring control device and when the image information providing device receives designation information, the designation information indicating that display of one area of the plurality of areas is fixed, the image information providing device transmits image information for displaying the one area and information for displaying a shortcut icon to the client control device, the shortcut icon being for displaying another area of the plurality of areas.
Cupitt teaches wherein when the monitoring control device has detected that there are a plurality of areas in which a status change has occurred based on the infrastructure facility statuses received from the monitoring control device (Cupitt [0039] [0040]: fault conditions identified by alarm icons that occur outside of the boundary 224 of the viewport region 220 (such as outside the viewable area 225 and correspondingly outside the current view region 230) are visible in the thumbnail region 210; [0041] Fig. 2B showing clickable hyperlink region 260 (shown in FIG. 2B) within the graphical display 200 showing status change information) and
[when the image information providing device receives designation information, the designation information indicating that display of one area of the plurality of areas is fixed, the image information providing device transmits image information for displaying the one area] and information for displaying a shortcut icon to the client control device, the shortcut icon being for displaying another area of the plurality of areas. (Cupitt [0041]: clickable hyperlink region 260 (shown in FIG. 2B) within the graphical display 200 may call up a predefined region or viewport within another pan and zoom display)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to transmit image information for displaying a shortcut icon as taught by Cupitt for the benefit of monitoring, visualizing, and interacting with facility infrastructure data of Joshi, with a reasonable expectation of success, in order to alert or otherwise notify a user that the one or more events have occurred without diverting a focus of the user from a current task, window, or other view of a desktop environment, thus, further improving situational awareness. In addition, both references (Joshi and Cupitt) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, monitoring status data. This close relation between the references highly suggests a reasonable expectation of success.
Joshi does state “structures and functionality presented as a single component may be implemented as separate components” [0110]. Joshi in view of Cupitt may not explicitly state the display device, the operation device, and the client control device are independent from each other.
Brownlow teaches the display device, the operation device, and the client control device are independent from each other, (Brownlow [0032]: computing device 170 may be any processor containing device [client control device]; the display screen 175 [display device] may be any type of screen (e.g., LCD, CRT, etc.) [monitor] and may be integrated into the computing device or be a separate component; Additionally or alternatively, the user may use a Separate device [operation device] such as a mouse, an integrated scroll ball, touch pad, and the like to interact with the displayed webpage)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the display device, the operation device, and the client control device are independent from each other as taught by Brownlow for the benefit of monitoring, visualizing, and interacting with facility infrastructure data of Joshi in view of Cupitt, with a reasonable expectation of success, for portability, ergonomic, and collaborative purposes. Additionally, Joshi teaches “structures and functionality presented as a single component may be implemented as separate components” [0110]. In addition, both references (Joshi in view of Cupitt and Brownlow) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, interacting with displayed content. This close relation between the references highly suggests a reasonable expectation of success.
Joshi does teach distributed process control systems [0002] [0012] and batch or continuous process [0022]. However, Joshin in view of Cupitt in further view of Brownlow may not explicitly teach every aspect of the infrastructure facilities are power generation facilities, or power distribution and transmission facilities, and [the monitoring control device determines whether or not the status] of a power supply line [of the infrastructure facilities has been changed based on information input from the8Application No. 16/499,082Reply to Office Action of February 16, 2022 sensor], handles a plurality of status changes occurring within a predetermined time as changes relating to a single status change, and [transmits status information to the image information providing device,] the status information including the plurality of status changes relating to the single status change of the infrastructure facilities.
Castelli teaches the infrastructure facilities are power generation facilities, or power distribution and transmission facilities, (Castelli [0038] [0042]: the present invention can be used by utility companies that have a system including but not limited to power systems, power systems manage to bring energy to an end user and includes generation, transmission and distribution system) and 
[the monitoring control device determines whether or not the status] of a power supply line of the infrastructure facilities has been changed based on information input from the8Application No. 16/499,082Reply to Office Action of February 16, 2022 sensor, (Castelli [0043] [0064] [0070]: logic resources coupled to the power system that provide a real time notice of conditions which effect energy management of the utility company; vital information can be one or more of, the state of the line, energization status of the lines, MegaWatt flows, MegaVar flows of the line; provide power flow information of the power system) 
handles a plurality of status changes occurring within a predetermined time as changes relating to a single status change, and [transmits status information to the image information providing device,] the status information including the plurality of status changes relating to the single status change of the infrastructure facilities. (Castelli [0049]: the information system can be refreshed in a time period of from 1 second to 15 minutes, depending on the information and the situation; [0055] [0069] [0070] [0072]: describing handling multiple instances [status changes] occurring as a single event; [0087]: “Red marker, with no label and white background, representing multiple violations with different violation types and at least one alarm”…NOTE: multiple violations are being handled as relating to a single status change [red marker]; [0092]: If a new violation is detected relative to the previous run [plurality of status changes occurring within a predetermined time], a halo is presented around the marker…NOTE: the status information including the plurality of status changes relating to the single status change would have to be transmitted because the status information [halo] is being presented)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the infrastructure facilities to be power generation facilities, or power distribution and transmission facilities and handles a plurality of status changes occurred within a predetermined time as changes due to a single case as taught by Castelli for the benefit of monitoring, visualizing, and interacting with facility infrastructure data of Joshi in view of Cupitt in further view of Brownlow, with a reasonable expectation of success, because Castelli teaches that this will “enhance situational awareness for a control center of a utility company for improved energy management, to drill down on potential conditions that effect the distribution of power, and mitigates these potential conditions before catastrophic failures occur, provide a real time application of advanced graphics to display the current status of a power system of one or more utility companies” [0038]. In addition, references (Joshi in view of Cupitt in further view of Brownlow and Castelli) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, monitoring status data. This close relation between the references highly suggests a reasonable expectation of success.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Bivens et al.
US 8,781,865 B2 – Directed to handling problem tickets in a computing environment based on whether the tickets have the same or similar root cause…The tickets which are candidates for consolidation may be grouped into a bundled group. [Abstract] [Relevant to amended claims]
Mahindru et al.
US 9,086,960 B2 – Directed to problem reports may be identified that are generated by one or more of the plurality of correlated virtual machines and caused by a failure of a same single component of the multi-tiered application. The identified problem reports may be consolidated into a single ticket [Abstract] [Relevant to amended claims]


US Patent Application Publications
Langevin et al.
US 2004/0120250 A1 – Directed to automatic generation and storage of bundled error messages indicative of fault conditions of one or more managed networks so that fewer duplicative error messages are generated and the number of "false-positive" messages is reduced while still preserving and providing important fault condition information to operators [Abstract] [Relevant to amended claims]
Vizer et al. 
US 2018/0107528 A1 – Directed to aggregation based event identification [0017]-[0020] [Relevant to amended claims]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        June 22, 2022